880 F.2d 414
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David KERSH, Plaintiff-Appellant,v.UNITED PARCEL SERVICE;  Interstate Commerce Commission, Defendants,Liberty State Bank and Trust;  Gary Freels;  Colin Campbell,Defendants-Appellees.
No. 89-1813.
United States Court of Appeals, Sixth Circuit.
July 27, 1989.

Before WELLFORD and RYAN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Appellant David Kersh appeals the district court's order directing Kersh to show cause why he should not be held in contempt of the district court's order of March 17, 1987, and June 10, 1987, enjoining Kersh from initiating further litigation against certain defendants without prior approval of the court.  Kersh now moves this Court to quash the show cause order.  No response to this motion has been tendered.


2
The show cause order from which Kersh appeals is not a final, appealable order for purposes of 28 U.S.C. Sec. 1291, nor has it been certified for appellate review pursuant to Rule 54(b), Fed.R.Civ.P.  Accordingly, it is ORDERED that this appeal is dismissed for lack of appellate jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  The motion to quash is denied as moot.